Citation Nr: 1230733	
Decision Date: 09/07/12    Archive Date: 09/10/12

DOCKET NO.  09-12 926	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for right hip bursitis.  

2.  Entitlement to an initial rating in excess of 10 percent for cervical strain.  

3.  Entitlement to an initial rating in excess of 10 percent for status post right shoulder dislocation.

4.  Entitlement to an initial rating in excess of 10 percent for ganglion cyst of the left wrist.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Fleming, Counsel


INTRODUCTION

The Veteran had active military service from May 2003 to June 2008.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah, in which the RO granted the Veteran service connection for right hip bursitis, chronic cervical strain, status post right shoulder dislocation, and recurrent ganglion cyst of the left wrist and assigned an initial noncompensable disability rating for each disability.  The rating for each disability was increased to 10 percent in a subsequent rating decision issued in May 2009.  The 10 percent ratings were made effective from the date service connection was awarded-June 16, 2008.

The Veteran testified before the undersigned Veterans Law Judge at a hearing at the RO in October 2009.  (A transcript of the hearing has been associated with the Veteran's claims file.)

The Board subsequently remanded the case in November 2010 for further notification, evidentiary development, and adjudication.  The Board instructed the agency of original jurisdiction (AOJ) to provide the Veteran with a VA examination and then re-adjudicate the claims.  The AOJ scheduled the Veteran for a VA examination, which was conducted in December 2010.  The Veteran was then provided a supplemental statement of the case (SSOC) in March 2012, in which the Appeals Management Center (AMC) again denied the Veteran's claims for higher ratings.  Thus, there has been compliance with the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).  

As the appeal of the Veteran's claim for higher disability ratings for right hip bursitis, cervical strain, status post right shoulder dislocation, and ganglion cyst of the left wrist, each rated as 10 percent disabling, emanates from the Veteran's disagreement with the initial ratings assigned following the grant of service connection, the Board has characterized the claims as for higher initial ratings, in accordance with Fenderson v. West, 12 Vet. App. 119, 126 (1999).  


FINDINGS OF FACT

1.  The Veteran's service-connected right hip bursitis is manifested by flexion to no worse than 120 degrees and adduction to no worse than 25 degrees, even when pain is taken into consideration.

2.  The Veteran's service-connected cervical strain is manifested by flexion of the cervical spine no worse than 35 degrees, even when pain is taken into consideration.

3.  The Veteran's service-connected status-post right shoulder dislocation has resulted in disability approximating range of motion of no worse than 110 degrees, exceeding the shoulder level, even with consideration of painful motion.

4.  The Veteran's service-connected ganglion cyst of the left wrist is manifested by a one-centimeter cyst on the left wrist that is tender to palpation with complaints of pain and functional limitations and objective evidence of tenderness on palpation; no compensable limitation of motion or ankylosis of the wrist has been demonstrated.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 percent for right hip bursitis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 5003, 5019, 5252, 5253 (2011).  

2.  The criteria for an initial rating in excess of 10 percent for cervical strain have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Code 5237 (2011). 

3.  The criteria for a rating in excess of 10 percent for service-connected status post right shoulder dislocation have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 5024, 5201 (2011).

4.  The criteria for a rating in excess of 10 percent for a ganglion cyst of the left wrist have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.118, Diagnostic Codes 7801-7805 (2008); 38 C.F.R. §§ 4.71a, 4.118, Diagnostic Codes 5215, 7819 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

At the outset, the Board notes the enactment of the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2011).  To implement the provisions of the law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant of what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  (The Board notes that 38 C.F.R. § 3.159 was revised, effective May 30, 2008.  See 73 Fed. Reg. 23,353-56 (Apr. 30, 2008).  The amendments apply to applications for benefits pending before VA on, or filed after, May 30, 2008.  The amendments, among other things, removed the notice provision requiring VA to request the claimant to provide any evidence in the claimant's possession that pertains to the claim.  See 38 C.F.R. § 3.159(b)(1).)

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  See Pelegrini v. Principi, 18 Vet. App. 112, 121 (2004).  See also Notice and Assistance Requirements and Technical Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) (codified at 38 C.F.R. § 3.159) (removing the prior requirement that VA specifically ask the claimant to provide any pertinent evidence in her possession).

Here, the Board finds that all notification and development action needed to arrive at a decision on the claims on appeal has been accomplished.

In this respect, the Board notes that the Veteran participated in VA's Benefits Delivery at Discharge (BDD) Program that assists service members at participating military bases with development of VA disability compensation claims prior to their discharge from active military service.  Of record is an acknowledgement, signed by the Veteran in December 2007, that she had been notified of the evidence or information that VA needed to substantiate her claims, what evidence VA was responsible for getting, and what information and evidence the Veteran was responsible for providing to VA.  She also acknowledged that she had the opportunity to identify any information or evidence that VA should use to decide her claims, and that she would be given a medical examination for the purpose of substantiating her claims.  Hence, the Board finds that the Veteran has received notice of the information and evidence needed to substantiate her claims, and has been afforded ample opportunity to submit such information and evidence.

The Board thus finds that "the appellant [was] provided the content-complying notice to which [s]he [was] entitled."  Pelegrini, 18 Vet. App. at 122.  In this regard, the more detailed notice requirements set forth in 38 U.S.C.A. §§ 7105(d) and 5103A have been met.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  In addition, the Veteran was given the opportunity to respond following the BDD notice.

The Board notes that VCAA notice is not required with respect to every aspect of a claim raised by a claimant.  If, for example, a Veteran files a claim for service connection for a disability, the claim is granted, and she files an appeal with respect to the rating assigned and/or effective date of the award, VA is not required to provide a new VCAA notice with respect to the matter of her entitlement to a higher rating and/or an earlier effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007) (holding that when a claim for service connection has been proven, the purpose of § 5103(a) has been satisfied, and notice under its provisions has been satisfied).  The Board notes that after an appellant has filed a notice of disagreement as to the initial effective date or disability rating assigned-thereby initiating the appellate process-different, and in many respects, more detailed notice obligations arise, the requirements of which are set forth in 38 U.S.C.A. §§ 7105(d) and 5103A.  Id.  Here, the Veteran's claims for higher initial ratings fall squarely within this pattern.  Thus, no additional VCAA notice was required with respect to the claims decided herein.  

The Board also points out that there is no indication that any additional action is needed to comply with the duty to assist in connection with the claims on appeal.  Records of the Veteran's post-service treatment with both private and VA treatment providers are of record.  In addition, the Veteran was afforded VA examinations in February 2008, May 2009, and December 2010; reports of those examinations are of record.  In that connection, the Board notes that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As noted below, the Board finds that the VA examinations obtained in this case are adequate, as they are predicated on consideration of all of the pertinent evidence of record, to include the statements of the Veteran, and document that the examiners conducted full physical examination of the Veteran.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the claims on appeal has been met. 38 C.F.R. § 3.159(c)(4).  The Veteran has further been given the opportunity to submit evidence, and she has provided written argument in support of her claims.  The Veteran has not identified, and the record does not indicate, existing records pertinent to these claims that need to be obtained.  

Under these circumstances, the Board finds that VA has complied with all duties to notify and assist required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  

II. Analysis

The Veteran contends that her service-connected right hip bursitis, cervical strain, status post right shoulder dislocation, and ganglion cyst of the left wrist are more disabling than reflected by the 10 percent ratings initially assigned for each disability.  

The Veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where, as here, the question for consideration is the propriety of the initial evaluation assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of a "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) is required.  See Fenderson, 12 Vet. App. at 126.  

Disability evaluations are determined by comparing a Veteran's symptoms with criteria set forth in VA's Schedule for Rating Disabilities, which are based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2011).  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher of the two evaluations is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).  After consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2011).

When evaluating musculoskeletal disabilities, VA must consider granting a higher rating in cases in which the Veteran experiences functional loss due to limited or excess movement, pain, weakness, excess fatigability, or incoordination (to include during flare-ups or with repeated use).  See 38 C.F.R. §§ 4.40, 4.45 (2011); DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In VA Fast Letter 06-25 (November 29, 2006), VA's Compensation and Pension Service noted that to properly evaluate any functional loss due to pain, examiners, at the very least, should undertake repetitive testing (to include at least three repetitions) of the joint's range of motion, if feasible.  It was determined that such testing should yield sufficient information on any functional loss due to an orthopedic disability.  

Relevant medical evidence of record consists of VA examinations conducted in February 2008, May 2009, and December 2010, as well as records of private treatment the Veteran has received during the claim period.  

Private records reflect that the Veteran has received ongoing treatment for pain in her cervical spine.  An MRI study conducted in 2007 showed some degenerative disc disease in the thoracic spine, but no findings were made as to the cervical spine at that time.

Report of the February 2008 VA examination reflects that the Veteran complained of pain and weakness in her right hip, causing a limp, as well as stiffness, swelling, and giving way.  She reported multiple flare-ups per day of aching, sharp pain elicited by physical activity or certain sitting positions.  She further reported having been diagnosed with arthritis in her cervical spine that caused stiffness and pain and made it difficult to look up.  The Veteran also reported ongoing instability in her right shoulder, as well as weakness, pain, and difficulty lifting and moving her arm through the full range of motion.  She reported occasional flare-ups of aching, sharp pain and muscle spasms.  Finally, the Veteran reported experiencing a recurring ganglion cyst in her left wrist that caused pain, swelling, clicking, and tenderness in the wrist when a cyst is present.  

Physical examination of the Veteran's right hip showed tenderness and guarding of movement, but no weakness, effusion, or subluxation was noted.  Range of motion of the right hip was found to include flexion to 125 degrees, extension to 30 degrees, adduction to 25 degrees, abduction to 45 degrees, external rotation to 60 degrees, and internal rotation to 40 degrees.  No additional limitations were noted on repetition.  Physical examination of the Veteran's cervical spine revealed range of motion of flexion to 45 degrees, extension to 45 degrees, right and left lateral flexion to 45 degrees, and right and left rotation to 80 degrees.  No radiating pain on movement, tenderness, or muscle spasm was shown, and the examiner noted no ankylosis of the cervical spine.  No additional limitation was found on repetitive motion.  Examination further revealed guarding of movement on the right shoulder.  No weakness, tenderness ,or subluxation was found.  Range-of-motion testing revealed flexion to 180 degrees, abduction to 180 degrees, and external and internal rotation each to 90 degrees.  No additional limitation was noted on repetitive motion.  Range-of-motion testing of the Veteran's left wrist was found to be dorsiflexion to 60 degrees, palmar flexion to 70 degrees, radial deviation to 20 degrees, and ulnar deviation to 45 degrees.  No additional limitation was found on repetition.  Neurological examination was normal.  Radiological evaluation conducted at the time was normal, with the exception of a loss of cervical lordosis.  The examiner noted that the only effects on the Veteran's occupation were limited reaching, gripping, and repeated overhead lifting.

Report of the May 2009 VA examination reflects that the Veteran complained of pain in her right hip aggravated by sitting on hard surfaces or engaging in physical activity.  She reported multiple flare-ups per week of aching, sharp pains.  She further reported having pain in her cervical spine with flare-ups once a month of sharp, stabbing pain.  The Veteran also reported ongoing pain and instability in her right shoulder that limited activities such as throwing, sleeping on the right side, and overhead motion.  She stated that she avoided using her right shoulder and reported occasional flare-ups of aching, sharp pain and muscle spasms.  Finally, the Veteran reported experiencing a recurring ganglion cyst in her left wrist that caused pain and limited motion in the wrist when a cyst is present.  

Physical examination of the Veteran's right hip showed tenderness at the trochanteric bursa.  Range of motion of the right hip was found to be flexion to 120 degrees, extension to 30 degrees, adduction to 30 degrees, abduction to 20 degrees, external rotation to 60 degrees, and internal rotation to 40 degrees.  No additional limitations were noted on repetition.  Physical examination of the Veteran's cervical spine revealed tenderness along the paracervical muscles, although no spasm was found.  Range of motion of flexion to 40 degrees, extension to 40 degrees, right and left lateral flexion to 25 degrees, right rotation to 50 degrees, and left rotation to 70 degrees, with pain at the endpoint of each motion.  The examiner noted no ankylosis of the cervical spine.  No additional limitation was found on repetitive motion.  Examination further revealed guarding of movement on the right shoulder, as well as a positive sulcus sign, which the examiner noted was "compatible with a diagnosis of subluxation or dislocation," and possible muscle spasm.  Range-of-motion testing revealed flexion to 110 degrees, abduction to 110 degrees, external rotation to 60 degrees, and internal rotation to 80 degrees.  Pain was present through the ranges of motion, but no additional limitation was noted on repetitive motion.  Range-of-motion testing of the Veteran's left wrist included dorsiflexion to 40 degrees, palmar flexion to 60 degrees, radial deviation to 20 degrees, and ulnar deviation to 35 degrees.  No additional limitation was found on repetition, although the Veteran complained of pain at the endpoints of motion.  An asymptomatic scar and cyst were noted on examination.  Neurological examination was normal.  The examiner noted that the only effects on the Veteran's occupation were limited overhead lifting, which was not ordinarily required in her position.

Report of the December 2010 VA examination reflects that the Veteran complained of pain in her right hip aggravated by sitting on hard surfaces or engaging in physical activity.  She stated that she got relief from medication and special cushions she bought for her desk chair.  She further reported having pain in her cervical spine that felt "tight," but denied flare-ups, numbness, tingling, or radiating pain.  The Veteran also reported ongoing pain and instability in her right shoulder that limited activities such as lifting, sleeping on the right side, and overhead motion.  She again stated that she avoided using her right shoulder and reported occasional flare-ups of aching, sharp pain and muscle spasms.  Finally, the Veteran reported experiencing a recurring ganglion cyst in her left wrist that caused pain and limited motion in the wrist when present.  She stated that she experienced pain on "most days" with movement of the wrist.

Physical examination of the Veteran's right hip showed tenderness over the greater trochanter and mildly decreased motor strength in the right hip flexor.  Range of motion of the right hip was found to be flexion to 125 degrees, adduction to 25 degrees, abduction to 45 degrees, external rotation to 45 degrees, and internal rotation to 30 degrees.  Pain increased on repetition, but no additional limitations were noted.  Physical examination of the Veteran's cervical spine revealed tenderness, although no spasm was found.  Ranges of motion were flexion to 35 degrees, extension to 45 degrees, right and left lateral flexion to 45 degrees, right rotation to 60 degrees, and left rotation to 70 degrees, with pain at the endpoint of each motion.  The examiner noted no ankylosis of the cervical spine.  No additional limitation was found on repetitive motion, although the Veteran complained of increased pain on repetition.  Examination further revealed tenderness and guarding of movement on the right shoulder.  Range-of-motion testing revealed flexion to 170 degrees, abduction to 170 degrees, external rotation to 80 degrees, and internal rotation to 80 degrees.  Repetitive motion caused increased pain on motion, but no additional limitation was noted on repetitive motion.  Range-of-motion testing of the Veteran's left wrist was found to be dorsiflexion to 60 degrees, palmar flexion to 65 degrees, radial deviation to 15 degrees, and ulnar deviation to 45 degrees.  No additional limitation was found on repetition, although the Veteran complained of increased pain on repetitive motion.  An asymptomatic scar was noted on examination, as was a mildly tender one-centimeter cyst.  Neurological examination was normal.  The examiner noted that the Veteran's sedentary occupation was not limited by her disabilities.

A.  Right Hip Bursitis

The Veteran's right hip disability has been rated as 10 percent disabling under Diagnostic Code 5019 for bursitis.  The Schedule for Rating Disabilities directs that disabilities involving bursitis are to be evaluated as degenerative arthritis under Diagnostic Code 5003.  See 38 C.F.R. § 4.71a (2011).  Diagnostic Code 5003 provides that degenerative arthritis will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  Normal range of motion for the hip is considered to be flexion from 0 to 125 degrees and abduction from 0 to 45 degrees.

Limitation of flexion of the thigh is evaluated under Diagnostic Code 5252.  38 C.F.R. § 4.71a.  Under that Diagnostic Code, a 10 percent rating is warranted where flexion is limited to 45 degrees.  A 20 percent rating is applicable where flexion is limited to 30 degrees.  A 30 percent rating is for consideration with flexion limited to 20 degrees.  Finally, a 40 percent rating is assigned for flexion limited to 10 degrees.

A second Diagnostic Code, 5253, relates to disabilities involving impairment of the thigh.  Diagnostic Code 5253 provides that a 10 percent rating is warranted where adduction is limited to where a Veteran cannot cross her legs or where she cannot toe-out more than 15 degrees on the affected leg.  A 20 percent rating is available where there is limitation of abduction, with motion lost beyond 10 degrees.  Id.

The Board notes that several VA examination reports have documented the Veteran's ranges of motion for her right thigh.  The values documented in those records do not approximate a limitation of flexion to 30 degrees or limitation of abduction with motion lost beyond 10 degrees to warrant an increased rating under either Diagnostic Code 5252 or 5253 at any time during the pendency of the appeal.

The Board further finds that two additional diagnostic codes used to evaluate impairments of the hip and thigh are not applicable to the Veteran's right hip disability.  They relate to ankylosis, Diagnostic Code 5250, and flail joint, Diagnostic Code 5254, neither of which is present in this case.  Finally, the Board finds that a rating under Diagnostic Code 5255 for impairment of the femur is not warranted in this case.  Here, there has been no showing that there is any impairment of the Veteran's femur, rendering a rating under that Diagnostic Code inappropriate.  

In sum, the evidence of record shows that a rating in excess of the 10 percent initially assigned for the Veteran's service-connected right hip bursitis is not warranted, even when pain is accounted for in the range-of-motion testing.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5019, 5252, 5253 (2011).

B.  Cervical Strain

The Veteran's service-connected cervical strain has been rated under Diagnostic Code 5237, for lumbosacral or cervical strain, under the General Rating Formula for Diseases and Injuries of the Spine.  Under the General Rating Formula for Diseases and Injuries of the Spine, a 100 percent rating is warranted for unfavorable ankylosis of the entire spine.  A 40 percent rating is warranted for unfavorable ankylosis of the entire cervical spine.  A 30 percent rating is warranted for forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine.  A 20 percent rating is warranted for forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 10 percent rating is warranted for forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  38 C.F.R. § 4.71a, Diagnostic Code 5237.

Following the criteria, Note (1) provides: evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code. 

Note (2) provides that, for VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

Note (3) provides that in exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.

Note (4) requires that each range of motion measurement be rounded to the nearest five degrees.

Note (5) provides that for VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Note (6) provides that disabilities of the thoracolumbar and cervical spine segments must be separately evaluated, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.

Here, following review of the medical evidence of record, the Board finds that the Veteran's service-connected cervical strain does not warrant a rating higher than the 10 percent initially assigned.

In this case, the Board finds that the Veteran's flexion of the cervical spine has been to no worse than 35 degrees, even with some complaints of pain on motion.  This finding warrants no more than the 10 percent rating currently assigned under the General Rating Formula for Diseases and Injuries of the Spine.  In that connection, the Board notes that the Veteran has not displayed flexion of the cervical spine of 30 degrees or less to warrant a 20 or 30 percent rating.  Similarly, there is no evidence that the Veteran's cervical strain has resulted in disability comparable to ankylosis to warrant a 30, 40, or 100 percent disability rating.  The Board acknowledges that the VA examinations reflect the Veteran's complaints of pain at the endpoints of motion that increased on repetitive motion.  However, as discussed above, the additional pain did not lead to any additional limitation of motion on repetition.  Therefore, the Board does not find that a rating higher than 10 percent based on any additional functional loss under 38 C.F.R. §§ 4.40, 4.45, or 4.59 is warranted under the rating criteria.

As noted above, in VA Fast Letter 06-25, VA has determined that repetitive testing of a joint should yield sufficient information on any functional loss due to an orthopedic disability.  In this case, the Board has taken into consideration the findings of the Veteran's May 2009 and December 2010 VA examiners, who each specifically addressed the question of whether the Veteran displayed pain on repetitive motion on range-of-motion testing and concluded that the Veteran experienced pain only at the endpoints of motion.  In light of these findings, the Board finds that the Veteran's range of motion of the cervical spine is not functionally limited due to pain beyond what is already contemplated by the assigned rating.  The Board thus concludes that, even when taking pain into consideration as required by DeLuca, supra, the range of motion displayed by the Veteran at her VA examinations does not more closely approximate the level of disability considered by a rating in excess of 10 percent for her cervical strain under the General Rating Formula for Diseases and Injuries of the Spine.  

The Board also finds that a separate rating for the Veteran's service-connected cervical strain is not warranted, given that she has not been diagnosed with any separately ratable disability, such as neurologic impairment.  

In sum, the evidence of record shows that an initial rating in excess of the 10 percent initially assigned for the Veteran's service-connected cervical strain is not warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5237 (2011).

C.  Status Post Right Shoulder Dislocation

The Veteran's service-connected status-post right shoulder rotator cuff repair has been evaluated under Diagnostic Code 5024 as analogous to tenosynovitis.  Diagnostic Code 5024 states that tenosynovitis is to be rated on limitation of motion of affected parts as degenerative arthritis.  38 C.F.R. § 4.71a (Diagnostic Code 5024) (2011).  Diagnostic Code 5003 in turn provides that degenerative arthritis will be evaluated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  38 C.F.R. § 4.71a (Diagnostic Code 5003).

Limitation of motion of the shoulder is evaluated under Diagnostic Code 5201 for limitation of motion of the arm.  Under that Diagnostic Code, a 20 percent rating is assigned when motion of the major arm is limited to shoulder level.  A 30 percent rating is assigned when motion of the major arm is limited to midway between the side and shoulder level.  A 40 percent rating is assigned when motion of the major arm is limited to 25 degrees from the side.  38 C.F.R. § 4.71a (Diagnostic Code 5201).  The evidence shows that the Veteran is right handed.

Although arthritis has not been definitively diagnosed in the right shoulder, Diagnostic Code 5201 is the appropriate diagnostic code for evaluating the Veteran's disability, as limitation of motion of the arm is the primary manifestation.  Other diagnostic codes involving the shoulder and arm are not applicable as the evidence has not shown that there is ankylosis, impairment of the humerus, or impairment of the clavicle or scapula.  See 38 C.F.R. § 4.71a (Diagnostic Codes 5200, 5202, 5203).

The Veteran's disability has been rated as 10 percent disabling.  Upon review of the evidence, the Board finds that a higher rating is not warranted as the evidence does not show that the Veteran's forward flexion of the right shoulder approximates limitation to the shoulder level.  Although the VA examiners have noted that the Veteran experienced pain throughout the entire range of motion, "pain itself does not rise to the level of functional loss as contemplated by the VA regulations applicable to the musculoskeletal system."  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011) (holding that a veteran is not entitled to the maximum disability rating under a diagnostic code pertaining to limitation of motion of a joint solely because the veteran experiences pain throughout the entire range of motion of the joint).  In the Veteran's case, the VA examiners have found that forward flexion was limited to no worse than 110 degrees on repetitive testing with painful motion and indicated that no further DeLuca complications with repetitive motion were present.  Thus, the Veteran's forward flexion of the right shoulder does not approximate limitation to shoulder level even with consideration of painful motion and other factors, and the effect of such painful motion is already contemplated in the 10 percent rating initially assigned. 

In this case, range-of-motion testing does not show limitation of forward flexion or abduction to the shoulder level (90 degrees).  Instead, forward flexion and abduction have been measured to no worse than 110 degrees at the Veteran's VA examinations.  Painful motion was noted at the end of the ranges.  Accordingly, at most the Veteran's motion of the right shoulder has not displayed limitation of flexion to the shoulder level (90 degrees), even with consideration of painful motion.  This level of disability is contemplated by the 10 percent rating that was initially assigned.  Consequently, an initial rating in excess of 10 percent is not warranted for status-post right shoulder dislocation.

D.  Ganglion Cyst of the Left Wrist

The Veteran's ganglion cyst of the left wrist has been evaluated as 10 percent disabling under Diagnostic Code 7819 for benign skin neoplasms.  Benign skin neoplasms that are not associated with the head, face, or neck, are rated as scars (Diagnostic Codes 7801-7805) or based on impairment of function.  38 C.F.R. § 4.118, (Diagnostic Code 7819 (2011).

(The criteria for rating scars under Diagnostic Codes 7800 through 7805 were changed in September 2008.  73 Fed. Reg. 54,708-12 (Sept. 23, 2008) (effective from October 23, 2008).  However, the changes apply only to applications for benefits received by VA on or after October 23, 2008, or to claims where a Veteran requests review under the new criteria.  No such request has been made in this case.)

Diagnostic Code 7801 allows for a 10 percent rating, or higher, for scars, other than on the head, face, or neck, that are deep or that cause limited motion, which are an area exceeding 6 square inches (39 sq. cm.) or greater.  A note following the criteria defines a deep scar as one associated with underlying soft tissue damage.  Diagnostic Code 7802 provides for a maximum 10 percent rating for scars, other than on the head, face, or neck, that are superficial and that do not cause limited motion with an area of 144 square inches (929 sq. cm.) or greater.  Under Diagnostic Code 7803, a maximum 10 percent rating is warranted for unstable superficial scars.  A note following the criteria defines an unstable scar as one where, for any reason, there is frequent loss of covering of skin over the scar.  Diagnostic Code 7804 provides for a maximum 10 percent rating for superficial scars that are painful on examination.  According to a note following the diagnostic code, a superficial scar is one not associated with underlying soft tissue damage.  Under Diagnostic Code 7805, scars are to be rated on the basis of limitation of function of the affected part.  38 C.F.R. § 4.118.

Furthermore, limitation of motion of the wrist is evaluated under Diagnostic Code 5215, which assigns a maximum 10 percent rating for limitation of dorsiflexion to less than 15 degrees, or limitation of palmar flexion in line with forearm.  38 C.F.R. § 4.71a (2011).  Further, the standardized range of motion for the wrist is plantar flexion to 80 degrees, dorsiflexion to 70 degrees, ulnar deviation to 40 degrees, and radial deviation to 20 degrees.  38 C.F.R. § 4.71, Plate I (2011).

In this case, the Board notes that the Veteran was found at her December 2010 VA examination to have a tender ganglion cyst on the left wrist.  Thus, a 10 percent rating is warranted under Diagnostic Code 7804, governing painful scars.  However, the scar was found to measure one centimeter in total and to be otherwise asymptomatic, with no underlying soft tissue damage or instability noted.  Thus, separate ratings are not warranted under Diagnostic Codes 7801, 7802, or 7803.  

Further, the Board has considered a rating under Diagnostic Code 7805 for limitation of the part affected.  However, in this case, the Veteran's left wrist range of motion is not limited to dorsiflexion of 15 degrees or with palmar flexion limited in line with the forearm to warrant a 10 percent rating under Diagnostic Code 5215.  The veteran experiences some limitation of motion of the left wrist, as evidenced on her VA examinations.  However, even if the limitation is attributed solely to the Veteran's service-connected ganglion cyst, the limitation does not rise to the level of a compensable rating, even when pain on motion is considered.  Thus, evaluating the Veteran's disability under the limitation of the part affected does not warrant a compensable disability under Diagnostic Code 7805, 38 C.F.R. § 4.118 (2008).

E.  Extra-Schedular Consideration

The above determinations are based on consideration of the applicable provisions of VA's rating schedule.  The Board finds that at no time have the disabilities under consideration been shown to be so exceptional or unusual as to warrant the referral for consideration of any higher ratings on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1).  Here, there is an absence of evidence of marked interference with employment (i.e., beyond that contemplated in the assigned evaluation), frequent periods of hospitalization, or evidence that the Veteran's service-connected disabilities, without consideration of other disabilities, have rendered impractical the application of the regular schedular standards.  To the contrary, the Veteran has stated that she purchased cushions for her work chair and has made accommodations with respect to lifting and reaching at her job, but has indicated to her VA examiners that she continues to maintain full-time employment.  Furthermore, her symptoms are specifically contemplated by the criteria discussed above.  Thus, the criteria for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  It bears emphasis that the schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  38 U.S.C.A. § 1155.  Generally, the degrees of disability specified in the rating schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability  38 C.F.R. § 4.1 (2011).  Thus, based on the record before it, the Board does not find that the medical evidence demonstrates any unusual disability with respect to any claim for a higher rating that is not contemplated by the rating schedule.  The very symptoms the Veteran experiences are addressed by the rating schedule.  Thun v. Peake, 22 Vet. App. 111 (2008).  As a result, the Board concludes that a remand for referral of the rating issue to the VA Central Office for consideration of extra-schedular evaluation is not warranted.

For all the foregoing reasons, the Board finds that the Veteran's service-connected right hip bursitis, cervical strain, status-post right shoulder dislocation, and ganglion cyst of the left wrist do not warrant ratings in excess of the 10 percent ratings initially assigned for each disability.  38 C.F.R. § 4.118, Diagnostic Codes 7801-7805 (2008); 38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.59, 4.71, 4.71a, 4.118, Diagnostic Codes 5003, 5019, 5024, 5201, 5215, 5237, 5252, 5253, 7819 (2011).  This is so for the entirety of the claim period.  

In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claims for higher initial ratings, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 


ORDER

Entitlement to an initial rating in excess of 10 percent for right hip bursitis is denied.  

Entitlement to an initial rating in excess of 10 percent for cervical strain is denied.  

Entitlement to an initial rating in excess of 10 percent for status post right shoulder dislocation is denied.

Entitlement to an initial rating in excess of 10 percent for ganglion cyst of the left wrist is denied.



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


